Citation Nr: 0017997	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for non-Hodgkin's 
lymphoma, as due to Agent Orange exposure.  

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as due to the exposure to ionizing 
radiation.  

2.  Entitlement to service connection for a claimed back 
disorder.  

3.  Entitlement to an increased evaluation for the service-
connected anxiety neurosis with chronic gastritis, currently 
rated as 30 percent disabling.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1964 to November 
1967.  

A February 1991 RO rating decision denied the veteran's claim 
of service connection for non-Hodgkin's lymphoma.  The 
veteran was notified of this determination in February 1991, 
but did not enter a timely appeal.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the RO.  

(The issues involving the question of service connection for 
non-Hodgkin's lymphoma and the claim for increase will be 
discussed in the Remand section of this document.)  


FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
of service connection for a back disorder; that is, evidence 
which shows that the claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

If he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the "Court")" has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)."  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A careful review of the veteran's service medical records 
shows that they are negative for complaints or findings 
referable to a back disorder.  The post-service medical 
evidence does not show treatment for actual back disability 
until the 1980's.  A private report of x-ray studies of the 
veteran's spine and pelvis in June 1984 noted findings of 
marked degenerative changes at the L5 interspace level.  A 
private report of a CT study of his lumbar spine in October 
1990 noted findings of central and left-sided disc herniation 
at L4-L5 and a degenerated L5-S1 disc without associated disc 
herniation.  

An MRI study of his lumbar spine in May 1997 noted findings 
of a small focal central subligamentous herniated nucleus 
pulposus at L4-5 associated with mild to moderate acquired 
canal stenosis and degenerative disc disease at L5-S1 and to 
a lesser extent at T12-L1 and L1-L2.  However, none of the 
submitted post-service medical records serves to causally 
link any of the demonstrated back disability to an incident 
in service or to a service-connected disability.  

A claim is not well grounded where there is no medical 
evidence linking the current disability to an incident or 
disability in service.  Caluza, 7 Vet. App. 498.  Statements 
and testimony from the veteran are to the effect that his 
back problems had their onset as the result of an injury 
suffered in service, but these lay assertions are not 
sufficient to support a well-grounded claim of service 
connection based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, absence such medical evidence to establish the 
required nexus, the claim of service connection for a back 
disorder is not plausible.  



ORDER

Service connection for a back disorder is denied, as a well-
grounded claim has not been presented.  



REMAND

The Board notes that, at this time, it does not make any 
determination as to whether the veteran has submitted a well-
grounded claim of service connection for non-Hodgkin's 
lymphoma.  

The Board further notes that, even in claims that are not 
well grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The evidence indicates that the veteran was found to have 
non-Hodgkin's lymphoma many years after service.  At the 
recent hearing in September 1997, the veteran testified that 
his doctor had told him that the condition was due to the 
exposure to radar during service.  This condition also is a 
disease specific to radiation-exposed veterans and a 
radiogenic disease (cancer) found, respectively at 38 C.F.R. 
§§ 3.309(d)(2) and 3.311(b)(2) (1999).  However, the veteran 
must provide specific information relative to his claimed 
exposure to radiation in service.  

The Board also finds that the veteran must provide specific 
information relative to his claimed Agent Orange exposure 
during service.  

Finally, the Board requests that the veteran be instructed to 
submit all medical evidence that tends to support his lay 
assertions that his non-Hodgkin's lymphoma is due to either 
Agent Orange or radiation exposure in service.  Any 
supporting medical records should be obtained in this regard.  

The veteran underwent a VA medical examination of his stomach 
in November 1994.  He complained of abdominal epigastric 
pain., bloating, belching, and nausea.  The assessment was 
that of gastritis secondary to anxiety neurosis and irritable 
bowel syndrome probably secondary to anxiety neurosis.  

A private medical report dated in March 1997 notes that the 
veteran had been treated with medication and therapy for his 
psychiatric problems, depression and panic.  It was noted 
that he had had a single episode of major depression, and 
that he had anxiety disorder with panic, without agoraphobia.  
It was noted that the veteran had made significant 
improvement with his depression and had periods of worsening 
moods.  

The veteran underwent a VA psychiatric examination in June 
1997.  He reported routinely thinking of death and suffering 
from anxiety with panic attacks.  The Axis I diagnosis was 
that of panic disorder without agoraphobia.  

In May 1998, the veteran underwent another VA psychiatric 
examination.  He complained of periods of uncontrolled 
shakes.  He reported that his activities consisted mostly of 
watching TV and using his computer.  He stated that most of 
his contacts were with his wife, and occasionally with his 
children.  He reported that he was not working and was 
receiving SSA disability benefits.  The Axis I diagnosis was 
that of panic disorder without agoraphobia.  On Axis V, the 
GAF (Global Assessment of Functioning) score was 50.  

A private medical report shows that the veteran underwent 
gastroscopy in October 1998.  The findings included those 
pertaining to a sliding hiatal hernia.  There also was very 
severe gastritis of virtually the entire distal two-thirds of 
the stomach.  

The SSA documents received in 1999 showed that the veteran 
was found to be entitled to receive disability benefits, that 
he had been disabled since October 1996, and that his severe 
impairments involved a back disorder and depression.  

A review of the record shows that the veteran's service-
connected disability is shown to be manifested by an anxiety 
disorder and chronic gastritis.  The medical evidence reveals 
that, in terms of the Rating Schedule, each of these 
conditions is productive of separately ratable functional 
impairment.  

Under the circumstances of this case, the Board finds that 
the RO should undertake to address whether a separate rating 
is warranted for any currently demonstrated organic 
gastrointestinal disability, as distinct from that rating 
already assigned for disablement attributable to his 
psychiatric disease.  All indicated development should be 
undertaken in this regard.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide specific information 
referable to his claimed Agent Orange and 
radiation exposure during military 
service.  Details as to the circumstances 
and extent of the claimed exposure should 
be elicited in order to facilitate any 
necessary verification.  

2.  The RO also should take appropriate 
steps to contact the veteran in order to 
obtain information referable to the 
medical treatment he has received for his 
claimed non-Hodgkin's lymphoma and the 
service-connected anxiety neurosis with 
chronic gastritis since 1996.  Based on 
his response, the RO should undertake to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran also should be instructed to 
provide all medical evidence that tends 
to support his assertions that his non-
Hodgkin's lymphoma is due to the exposure 
to either Agent Orange or ionizing 
radiation in service.  

3.  The veteran also should be scheduled 
for VA psychiatric and gastrointestinal 
examinations in order to ascertain the 
current severity of the service-connected 
anxiety neurosis and chronic gastritis, 
respectively.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings in terms of the Rating 
Schedule and a full clinical history 
should be reported.  The claims folder 
should be made available to the examiners 
for review.  

4.  After completion of the development 
requested hereinabove, the RO should 
review the remaining claims.  This should 
include consideration of the question of 
whether separate ratings should be 
assigned for the service-connected 
disability.  If any action remains 
adverse to the veteran, then a 
supplemental statement of the case should 
be sent to him and his representative and 
he should be afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedural Manual,M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

